ACCEPTED
                                                                                                             1055319
                                                                                     FOURTEENTH COURT OF APPEALS
                                                                                                  HOUSTON, TEXAS
                                                                                               11/20/2015 1:38:18 PM
                                                                                               CHRISTOPHER PRINE
                                                                                                              CLERK



                           NO. 1055319
NATIONAL COLLEIGATE TRUST, AS § IN THE COUNTY COURT    AT OF APPEALS
                                                     FILED IN
                                              14th COURT
OF NATIONAL COLLEIGATE TRUST,                    HOUSTON, TEXAS
Plaintiff                       §             11/20/2015i 1:38:18
                                                           /\ PM
                                                 §                                 ^ \ A. PRINE
                                                                           CHRISTOPHER
V.                                               § NUMBER4            % ~\\       Clerk        A
AKILAH BACY, Defendant                           § HARRIS COUNTY, TEXA|,% f\                  ^        ^

                                    NOTICE OF APPEAL                                                        ^
       Defendant, Akilah Bacy party to this case, files this Notice of Appeal seeking:to                     the
trial court's judgment or other appealable order.
       The trial court, trial court case number and style of this matter are shown in the above
caption.
       The judgment or order appealed from was signed on October 26,2015.
       Akilah Bacy desires to appeal the court's decision.
       This appeal is being taken to either the First or Fourteenth Coxirt of Appeals.
       This notice is being filed by Akilah and Kathy Bacy.
       Appellant is presumed indigent and may proceed without advance payment of costs as
provided in Rule 20.1(a)(3).

                                                     Respectfully Submitted,
                                                     AKILAH BACY, PRO SE
                                                     /s/ Akilah Bacy
                                                     AKILAH A. BACY
                                                     State Bar No. 24072810
                                                     9806 Peachridge Drive
                                                     Houston, Texas 77056
                                                     Phone:(281)894-4870
                                                     Facsimile: (832) 952-0253
                                                     akilahbacy@gmail .com
                             CERTIFICATE OF SERVICE
       I certify that on November 3, 2015 a true and correct copy of Defendant's Notice of
Appeal was served by fax on Michael J Scott at (214) 234-8456.

                                                Respectfully Submitted,
                                                AKILAH BACY, PRO SE

                                                A ^ I L A A A. BAC^